In Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399 [75 O.O.2d 474], the Supreme Court recognized that change of circumstances unforeseen by the parties can turn a sustenance alimony decree which once appeared fair into a grotesque inequity. The court held at page 419, that "a court has continuing modification jurisdiction over alimony for sustenance awards * * * to assure that such awards are continually just."
It is the ultimate duty of an equity court to do equity. It is repugnant to this concept to require such a court to continue to enforce a decree when such decree becomes "`obnoxious to a sense of decency.'" Id. at 416.
I would hold, as did the Supreme Court in Wolfe, that there is an implied reservation of jurisdiction to modify sustenance alimony payments in the case of dissolution. *Page 132